DARA BIOSCIENCES, INC. 8601 Six Forks Road, Suite 160 Raleigh, NC 27615 February 25, 2014 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: Mr. Jeffrey P. Riedler, Assistant Director Ms. Christina De Rosa, Esq. Re: DARA Biosciences, Inc. (the “Company”) Post-Effective Amendment No.5 to Registration Statement on Form S-1 Filed February 20, 2014 File No. 333-179637 Ladies and Gentlemen: In connection with the above-captioned Registration Statement (the “Registration Statement”), and pursuant to Rule 461 under the Securities Act of 1933, as amended (the “Act”), the Company hereby requests that the effective date of the above-mentioned Registration Statement be accelerated to 9:00 a.m., Eastern Time, on Wednesday, February 26, 2014 or as soon thereafter as practicable. The Company hereby acknowledges that: ● should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, DARA BIOSCIENCES, INC. By: /s/David J. Drutz, M.D. Name:David J. Drutz, M.D. Title:Chief Executive Officer and Chief Medical Officer cc: John D. Hogoboom, Esq., Lowenstein Sandler LLP
